UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-15751 eMAGIN CORPORATION (Exact name of registrant as specified in its charter) Delaware 56-1764501 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10500 NE 8th Street, Suite 1400, Bellevue, Washington 98004 (Address of principal executive offices) (425) 749-3600 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 Par Value Per Share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £Accelerated filer £Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes £No R The number of shares of common stock outstanding as of October 31, 2008 was 1 eMagin Corporation Form 10-Q For the Quarter ended September 30, 2008 Table of Contents Page PART IFINANCIAL INFORMATION Item 1 Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2008 (unaudited) and December 31, 2007 3 Condensed Consolidated Statements of Operations for the Three and Nine Months ended September 30, 2008 and 2007 (unaudited) 4 Condensed Consolidated Statements of Changes in Capital Deficit for the Nine Months ended September 30, 2008 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months ended September 30, 2008 and 2007 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 Quantitative and Qualitative Disclosures About Market Risk 21 Item 4T Controls and Procedures 21 PART II OTHER INFORMATION Item 1 Legal Proceedings 23 Item 1A Risk Factors 23 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3 Defaults Upon Senior Securities 23 Item 4 Submission of Matters to a Vote of Security Holders 23 Item 5 Other Information 23 Item 6 Exhibits 23 SIGNATURES CERTIFICATIONS 2 ITEM 1.Condensed Consolidated Financial Statements eMAGIN CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) September 30, December 31, 2008 (unaudited) 2007 (as restated, see Note 10) ASSETS Current assets: Cash and cash equivalents $ 1,272 $ 713 Investments – held to maturity 94 94 Accounts receivable, net 4,002 2,383 Inventory 1,978 1,815 Prepaid expenses and other current assets 711 850 Total current assets 8,057 5,855 Equipment, furniture and leasehold improvements, net 348 292 Intangible assets, net 48 51 Other assets 231 232 Deferred financing costs, net 507 218 Total assets $ 9,191 $ 6,648 LIABILITIES AND CAPITAL DEFICIT Current liabilities: Accounts payable $ 746 $ 620 Accrued compensation 886 891 Other accrued expenses 737 729 Advance payments — 35 Deferred revenue 125 179 Current portion ofdebt 8,375 7,089 Other current liabilities 743 1,020 Total current liabilities 11,612 10,563 Long-term debt 38 60 Total liabilities 11,650 10,623 Commitments and contingencies Redeemable common stock:525,500 shares redeemable as of September 30, 2008 and 162,500 shares redeemable as of December 31, 2007 429 195 Capital deficit: Preferred stock, $.001 par value: authorized 10,000,000 shares; no shares issued and outstanding — — Series A Senior Secured Convertible Preferred stock, stated value $1,000 per share, $.001 par value:3,198 shares designated and none issued — — Common stock, $.001 par value: authorized 200,000,000 shares, issued and outstanding, 14,496,339 shares as of September 30, 2008 and 12,458,400 shares as of December 31, 2007, net of redeemable common stock 14 12 Additional paid-in capital 198,846 195,131 Accumulated deficit (201,748 ) (199,313 ) Total capital deficit (2,888 ) (4,170 ) Total liabilities and capital deficit $ 9,191 $ 6,648 See notes to Condensed Consolidated Financial Statements. 3 eMAGIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share data) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Revenue: Product revenue $ 4,181 $ 4,318 $ 11,139 $ 11,985 Contract revenue 1,004 753 2,330 927 Total revenue, net 5,185 5,071 13,469 12,912 Cost of goods sold 2,801 3,059 8,110 9,120 Gross profit 2,384 2,012 5,359 3,792 Operating expenses: Research and development 306 564 1,614 2,304 Selling, general and administrative 1,293 1,434 4,797 5,198 Total operating expenses 1,599 1,998 6,411 7,502 Income (loss) from operations 785 14 (1,052 ) (3,710 ) Other income (expense): Interest expense (508 ) (592 ) (1,677 ) (2,766 ) Loss on extinguishment of debt — (10,749 ) — (10,749 ) Loss on warrant derivative liability — (1,496 ) — (853 ) Other income, net 84 172 294 762 Total other expense (424 ) (12,665 ) (1,383 ) (13,606 ) Net income (loss) $ 361 $ (12,651 ) $ (2,435 ) $ (17,316 ) Income (loss) per share, basic $ 0.02 $ (1.06 ) $ (0.18 ) $ (1.53 ) Income (loss) per share, diluted $ 0.02 $ (1.06 ) $ (0.18 ) $ (1.53 ) Weighted average number of shares outstanding: Basic 14,617,235 11,934,705 13,854,860 11,300,757 Diluted 23,430,416 11,934,705 13,854,860 11,300,757 See notes to Condensed Consolidated Financial Statements. 4 eMAGIN CORPORATION CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN CAPITAL DEFICIT (In thousands) (unaudited) Additional Total Common Stock Paid-In Accumulated Shareholders’ Shares Amount Capital Deficit Deficit Balance, December 31, 2007 as reported 12,621 $ 12 $ 195,326 $ (199,313 ) $ (3,975 ) Adjustments (163 ) - (195 ) — (195 ) Adjusted balance 12,458 12 195,131 (199,313 ) (4,170 ) Sale of common stock, net of issuance costs 1,587 2 1,578 — 1,580 Expiration of put option 125 — 150 — 150 Issuance of common stock for services 326 — 303 — 303 Stock-based compensation — — 845 — 845 Fair value of warrants issued — — 883 — 883 Deemed dividend, put option — — (44 ) — (44 ) Net loss — — — (2,435 ) (2,435 ) Balance, September 30, 2008 14,496 $ 14 $ 198,846 $ (201,748 ) $ (2,888 ) See notes to Condensed Consolidated Financial Statements. 5 eMAGIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine months Ended September 30, 2008 2007 (unaudited) Cash flows from operating activities: Net loss $ (2,435 ) $ (17,316 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 183 313 Amortization of deferred financing and waiver fees 1,152 266 Increase in (reduction of) provision for sales returns and doubtful accounts 241 (35 ) Stock-based compensation 845 1,172 Amortization of common stock issued for services 88 953 Amortization of discount on notes payable 25 1,848 Loss on warrant derivative liability — 853 Loss on extinguishment of debt — 10,749 Changes in operating assets and liabilities: Accounts receivable (1,860 ) (1,755 ) Inventory (163 ) 534 Prepaid expenses and other current assets 254 (145 ) Deferred revenue (54 ) 128 Accounts payable, accrued compensation, other accrued expenses, and advance payments 94 750 Other current liabilities (277 ) 15 Net cash used in operating activities (1,908 ) (1,670 ) Cash flows from investing activities: Purchase of equipment (236 ) (9 ) Proceeds from investments – held to maturity — 33 Net cash (used in) provided by investing activities (236 ) 24 Cash flows from financing activities: Proceeds from sale of common stock, net of issuance costs 1,580 — Proceeds from exercise of warrants — 3 Proceeds from debt 1,934 1,108 Payments related to deferred financing costs (117 ) (40 ) Payments of debt and capital leases (694 ) (48 ) Net cash provided by financing activities 2,703 1,023 Net increase (decrease) in cash and cash equivalents 559 (623 ) Cash and cash equivalents beginning of period 713 1,415 Cash and cash equivalents end of period $ 1,272 $ 792 Cash paid for interest $ 524 $ 281 Cash paid for taxes $ 31 $ 67 Non-cash financing and investing activities: During the nine months ended September 30, 2008, the Company: ·Entered into an amended Loan and Security Agreement and issued warrants that are exercisable at $1.50 per share into 1.0 million shares of common stock valued at approximately $0.7 million. ·Entered into an amended Loan and Security Agreement and issued warrants that are exercisable at $1.30 per share into 370,000 shares of common stock valued at approximately $154,000. See notes to Condensed Consolidated Financial Statements. 6 eMAGIN CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1:Description of the Business and Summary of Significant Accounting Policies The Business eMagin Corporation (the “Company”) designs, develops, manufactures, and markets virtual imaging products for consumer, commercial, industrial and military applications.The Company’s products are sold mainly in North America, Asia, and Europe. Basis of Presentation In the opinion of management, the accompanying unaudited condensed consolidated financial statements of eMagin Corporation and its subsidiary reflect all adjustments, including normal recurring accruals, necessary for a fair presentation.Certain information and footnote disclosure normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to instructions, rules and regulations prescribed by the Securities and Exchange Commission.The Company believes that the disclosures provided herein are adequate to make the information presented not misleading when these unaudited condensed consolidated financial statements are read in conjunction with the audited consolidated financial statements contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2007.The results of operations for the period ended September 30, 2008 are not necessarily indicative of the results to be expected for the full year. The unaudited condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The Company has had recurring losses from operations, which it believes will continue through the foreseeable future. The Company’s cash requirements over the next twelve months are greater than the Company’s current cash, cash equivalents, and investments at September 30, 2008.The Company has working capital and capital deficits as of September 30, 2008. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern without continuing to obtain additional funding. The Company does not have commitments for such financing and no assurance can be given that additional financing will be available, or if available, will be on acceptable terms.If the Company is unable to obtain sufficient funds during the next twelve months, the Company will further reduce the size of its organization and/or curtail operations which will have a material adverse impact on the Company’s business prospects. The Company is reviewing its cost structures for cost efficiencies and is taking measures to reduce costs. The unaudited condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Use of Estimates In accordance with accounting principles generally accepted in the United States of America, management utilizes certain estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments. Management bases its estimates and judgments on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results could differ from those estimates. Revenue Recognition Revenue is recognized when products are shipped to customers,net of allowances for anticipatedreturns. The Company’srevenue-earning activitiesgenerally involvedelivering products.
